Abatement Order filed September 8, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-16-00408-CR
                                   ____________

                   KOREY LEWILLIE MAGEE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1392085

                           ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. Appellant has requested
appointment of counsel. This court is unaware whether appellant is entitled to
appointment of counsel and to proceed without the payment of costs. Accordingly,
we enter the following order.

      We ORDER the judge of the 177th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to appointed counsel and a free record. The judge shall
appoint appellate counsel for appellant, if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a record of the hearing and a supplemental clerk’s
record containing the findings and conclusions. Those records shall be filed with the
clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date. If the trial court appoints counsel prior to the date set for the hearing,
the appeal will be reinstated and the trial court need not hold a hearing.



                                         PER CURIAM




                                           2